           Case 1:21-cv-07779-CM Document 9 Filed 09/22/21 Page 1 of 2




                                                                   USDCSDNY
UNITED STATES DISTRI CT COURT                                      J)()CUMENT
SOUTHERN DISTRICT OF EW YORK
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x
                                                                   ELECTRONICALLY FILED
THE CLEMENTI E COMPANY, LLC                                        DOC#·              I •
                                                                                        l



d/b/a THE THEATER CENTER;                                          DATE ~ED: q /1-2.../1-l
WEST END ARTISTS COMPANY d/b/a
THE ACTORS TEMPLE THEATRE;
SOHO PLAYHOUSE INC. d/b/a SOHO
PLAYHOUSE; and .CARAL LTD. d/b/a                         21-cv-07779-CM
BROADWAY COMEDY CLUB,

                               Plaintiffs,

               -against-

BILL DEBLASIO, in his official capacity
as Mayor of New York City,

                   Defendant .
_ _ __ _ __ _ _ _ _ _ _ __ __x


                                      SCHEDULING ORDER


McMahon, J.:

       This action was today reassigned to this court.

      1 see from an inspection of the docket that the plaintiffs have filed their as-o f-right first
amended complaint. together with a motion for a preliminary injunction.

        The Mayor will, I assume, be represented by the Corporation Counsel. If that is not to be,
please notify the court immedi ately.

        The Mayor has until October 8, 202 1 to respond to the motion for a preliminary injunction.
In light of recent Supreme Court jurisprudence, the court is particularly interested in having the
Mayor address the plaintiffs' standing to bring their claim, given that they are open for business
and so are not restricted from engaging in constitutionally-protected speech, as they were during
the period when they were closed. I do not mean to restrict the Mayor from raising whatever
arguments he deems appropriate in opposition to the motion; but the possibil ity of a standing issue
jumped out at me upon reading the complaint in this action, and I do not want to have to engage
in a second round of briefing, as we did in the predecessor lawsuit.
            Case 1:21-cv-07779-CM Document 9 Filed 09/22/21 Page 2 of 2




        Plaintiffs will have until October 20, 2021 to file a reply on their motion. If oral argument
is required, the court will schedule it for the last week in October, after I have read the papers.

                                                    l
                                                 ~2
Dated: September 22, 2021




                                                              U.S.D.J.


BY ECF TO ALL COUNSEL
